PER CURIAM: *
IT IS ORDERED that appellee’s unopposed motion to vacate sentence is GRANTED.
IT IS FURTHER ORDERED that appellee’s unopposed motion to remand for resentencing in light of Supreme Court’s opinion in Booker and this Court’s opinion in Mares is GRANTED.
IT IS FURTHER ORDERED that appellee’s unopposed motion to extend time to file appellee’s brief until 14 days from *676the Court’s denial of appellee’s motion to vacate and remand is MOOT.

 Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.